PER CURIAM
The Workers’ Compensation Board did not err in upholding employer’s denial of chiropractic treatment.
Employer rescinded its denial of ultrasound treatment at the hearing, and claimant sought attorney fees under ORS 656.386. After the Board’s decision denying attorney fees, the legislature amended ORS 656.386 to allow for attorney fees in this type of situation. That amendment applies retroactively to cases in which the order was not final on or before the effective date of the act. SB 540, § 3 (1991).
Reversed in part and remanded for award of attorney fees; otherwise affirmed.